DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed on 06/23/2022 with respect to claims 1-5, 8-13 and 16-20 have been fully considered but they are not persuasive.
In re pages 8-10, Applicants state that “Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Publication No. 2018/0336927 to Bradley et al. (hereinafter “Bradley’). Applicant requests reconsideration in view of the comments that follow. Independent claim 1 recites: 1. A method implemented by at least one processor in communication with a memory, wherein the memory stores computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to perform: accessing multimedia data comprising a hierarchical track structure comprising at least: a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units; and a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a re-timing derivation operation; and generating output video media units according to the second track, comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both. Regarding the claimed hierarchical track structure with the first and second tracks in claim 1, the Office action cites to Bradley, FIG. 16, and in particular video tracks 1610A/B and audio tracks 1612A/B as meeting the claimed first and second tracks. For other aspects of claim 1, the Office action cites to FIG. 16 and ¶¶ 156-158, which generally addresses a media asset 1618 that includes “a set of frame instructions to create one or more output video variations (e.g., AutoLoop output videos).” The numbers shown in FIG. 16 in the media asset 1618 each correspond to frame instructions for an associated numbered frame (e.g., “15” represents frame instructions for frame 15). Bradley explains that the media asset 1618 can be an example of a media recipe. Bradley explains that a “video recipe includes the video content and frame instructions on how to form the output video variation.” Bradley, ¶ 143. The video tracks 1610A/B are, therefore, the result of applying the frame instructions to the video of the media asset 1618. Bradley, J 159. Likewise, the “audio tracks 1612A and 1612B represent the audio information of the media asset 1618.” Bradley, ¶ 160. Bradley fails to disclose or teach at least (a) a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units, and (b) performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units. In particular, the video tracks 1610A/B and audio tracks 1212A/B cannot meet the claimed first track with media data, upon which the claimed re-timing derivation operation is applied, since those tracks in Bradley are the output from applying the frame instructions. Bradley, ¶¶ 159-160. Therefore, the video/audio tracks in Bradley fail to disclose the claimed first track, including “generating output video media units according to the second track, comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units...,” as recited in claim 1. Accordingly, Bradley fails to disclose at least these aspects of claim 1.”
(1) In response, the Examiner respectfully disagrees. For instance, Bradley discloses in paragraph 156-158 the following: First, the media asset 1618 may include a set of frame instructions to create one or more output video variations (e.g., AutoLoop output videos) as shown in fig. 16. Second, as an example, media asset 1618 may correspond to the video recipe generated from the shared resource architecture 1200 and/or the indexed video recipe and source video generated from the shared resource architecture 1300 as shown in fig. 16. Third, the numbers within the media asset 1618 represent the frame number within the output video variation as shown in fig. 16. Fourth, the number 15 represents the frame instructions for frame 15 of the output video variation and the number 16 represents the frame instructions for frame 16 of the output video variation as shown in fig. 16. Fifth, the time duration of frame 17 is relatively longer than frames 15, 16, and 18 as shown in fig. 16. Sixth, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as shown in fig. 16. Seventh, the AV Composition's 1602 primary video track 1610A may be composed of a number of time ranges, where each time range corresponds to a frame instruction in the video recipe as shown in fig. 16. Eighth, when setting up the AV Composition 1602, the audio/video media framework 1600 may loop over the frame instructions within the media asset 1618 and for each frame instruction insert a time-range in the primary video track 1610A at the specified presentation output time as shown in fig. 16. Ninth, the time-range contains the input time and the input duration for each frame as shown in fig. 16. Tenth, time-range 15 in the primary video track 1610A corresponds to the frame instruction for frame 15 for media asset 1618 as shown in fig. 16. Eleventh, to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate as shown in fig. 16. Twelfth, retiming the frames and setting each time-range for the video tracks 1610 to correspond to a frame instruction allows for a relatively higher granular representation for real-time playback as shown in fig. 16. Thirteenth, an audio/video media framework 1600 for a custom media player that displays one or more output video variations in real-time as shown in fig. 16. Fourteenth, although the audio/video media framework 1600 in FIG. 16 may correspond to an AVFoundation framework, other types of audio/video media frameworks may be used to playback the one or more output video variations in real-time, frame-by-frame. Fifteenth, to implement real-time playback, the audio/video media framework 1600 may utilize four components, AV Composition 1602, AV Video Composition 1604, AV Audio Mix 1606, and AV Player 1608 as shown in fig. 16. Sixteenth, AV Composition 1602 represents the actual media timeline and is made up of tracks that represent audio, video, and/or other types of data or media as shown in fig. 16. Seventeenth, each track can be made up of a number of time ranges where data is available. Eighteenth, AV Video Composition 1604 includes AV video composition instructions 1614 that describe any additional image based effects that are to be performed on a per-frame basis and AV Audio Mix 1606 includes AV audio mix input parameters 1616 that describes the volume gain to apply to each audio track at any given time as shown in fig. 16. Nineteenth, the AV Player 1608 ingests the composition, video composition, and audio mix to deliver the playback to a user interface, such as user interface 1500 described in FIG. 15. Also, see paragraphs 159-161. Thus, it should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as described in fig. 16 paragraph 158 as shown in fig. 16, wherein video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158, and wherein to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159 which represents metadata specifying a re-timing derivation operation. Specifically, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as described in fig. 16 paragraph 158. Additionally, when normalizing the time-ranges, the audio/video media framework 1600 may perform blending operations to achieve the constant frame rate, because frame 17 of the media asset 1618 is relatively longer, frames 16 and 17 may be blended together to enforce the constant frame rate as described in fig. 16 paragraph 159. Furthermore, removing one or more video media units (i.e. AV composition 1602 as shown in fig. 16) associated with the re-timing derivation operation and/or shifting timing information (i.e. a number of time ranges) of the first sequence of video media units (i.e. AV composition 1602 as shown in fig. 16) as described in paragraphs 158-159). 
Thus, from the above passages, Bradley indeed discloses all the claimed limitation of independent claim 1 that recites “accessing multimedia data comprising a hierarchical track structure comprising at least” (see ¶s 157-158 for accessing multimedia data comprising a hierarchical track structure as shown in fig. 16. It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16): “a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units” (see ¶s 156-157 for a first track at a first level of the hierarchical track structure comprising first media data (i.e. video track 1610A as described in fig. 16 paragraph 158), wherein the first media data (i.e. video track 1610A as described in fig. 16 paragraph 158) comprises a first sequence of video media units (i.e. video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); “and a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a re-timing derivation operation” (see ¶s 156, 158 for a second track at a second level in the hierarchical track structure that is different than the first level of the first track (i.e. video track 1610B as described in fig. 16 paragraph 159), the second track (i.e. video track 1610B as described in fig. 16 paragraph 159) comprising metadata specifying a re-timing derivation operation (i.e. to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); “and generating output video media units according to the second track, comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both” (see ¶s 156-157 for generating output video media units according to the second track (i.e. video track 1610B as described in fig. 16 paragraph 159), comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both. First, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as described in fig. 16 paragraph 158. Second, when normalizing the time-ranges, the audio/video media framework 1600 may perform blending operations to achieve the constant frame rate, because frame 17 of the media asset 1618 is relatively longer, frames 16 and 17 may be blended together to enforce the constant frame rate as described in fig. 16 paragraph 159. Also, see paragraphs 160-161. Thus, removing one or more video media units (i.e. AV composition 1602 as shown in fig. 16) associated with the re-timing derivation operation and/or shifting timing information (i.e. a number of time ranges) of the first sequence of video media units (i.e. AV composition 1602 as shown in fig. 16) as described in paragraphs 158-159)
In re page 10, Applicants state that “It should be appreciated from the foregoing that Bradley fails to disclose claims 9 and 17. Accordingly, claims 1, 9, and 17 are in allowable condition and withdrawal of the rejection under 35 U.S.C. §102 is respectfully requested.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 9 and 17, Bradley discloses all the claimed limitations of independent claims 1, 9 and 17.
In re page 10, Applicants state that “Claims 2-5, 8, 10-13, 16, and 18-20 depend from either claim 1, 9, or 17 and are allowable for at least the same reasons. GENERAL COMMENTS ON DEPENDENT CLAIMS Since each of the dependent claims depends from a base claim that is believed to be in condition for allowance, for the sake of brevity, Applicant believes that it is unnecessary at this time to argue the further distinguishing features of the dependent claims. However, Applicant does not necessarily concur with the interpretation of the previously presented dependent claims as set forth in the Office Action, nor does Applicant concur that the basis for rejection of any of the previously presented dependent claims is proper. Therefore, Applicant reserves the right to specifically address the further patentability of the dependent claims in the future.”
(3) In response, as discussed above in (1)(2) with respect to independent claims 1, 9 and 17 which is also applicable to the above Applicants’ arguments, Bradley discloses all the claimed limitations of independent claims 1, 9 and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 2018/0336927 A1)(hereinafter Bradley).
Re claim 1, Bradley discloses a method implemented by at least one processor in communication with a memory, wherein the memory stores computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to perform: accessing multimedia data comprising a hierarchical track structure comprising at least (see ¶s 157-158 for accessing multimedia data comprising a hierarchical track structure as shown in fig. 16. It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16): a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units (see ¶s 156-157 for a first track at a first level of the hierarchical track structure comprising first media data (i.e. video track 1610A as described in fig. 16 paragraph 158), wherein the first media data (i.e. video track 1610A as described in fig. 16 paragraph 158) comprises a first sequence of video media units (i.e. video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); and a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a re-timing derivation operation (see ¶s 156, 158 for a second track at a second level in the hierarchical track structure that is different than the first level of the first track (i.e. video track 1610B as described in fig. 16 paragraph 159), the second track (i.e. video track 1610B as described in fig. 16 paragraph 159) comprising metadata specifying a re-timing derivation operation (i.e. to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); and generating output video media units according to the second track, comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both (see ¶s 156-157 for generating output video media units according to the second track (i.e. video track 1610B as described in fig. 16 paragraph 159), comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both. First, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as described in fig. 16 paragraph 158. Second, when normalizing the time-ranges, the audio/video media framework 1600 may perform blending operations to achieve the constant frame rate, because frame 17 of the media asset 1618 is relatively longer, frames 16 and 17 may be blended together to enforce the constant frame rate as described in fig. 16 paragraph 159. Also, see paragraphs 160-161. Thus, removing one or more video media units (i.e. AV composition 1602 as shown in fig. 16) associated with the re-timing derivation operation and/or shifting timing information (i.e. a number of time ranges) of the first sequence of video media units (i.e. AV composition 1602 as shown in fig. 16) as described in paragraphs 158-159)
Re claim 2, Bradley as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein: the first sequence of video media units comprises a sequence of samples (see ¶ 52 for the first sequence of video media units comprises a sequence of samples (i.e. electronic device 105 obtains an input video and/or multiple images (e.g., a series and/or sequence of images), collectively referred to as an “input video” at step 205 as shown in fig. 2)); the metadata specifies an operation to skip a sample of the sequence of samples (see ¶s 55-57 for the metadata specifies an operation to skip a sample of the sequence of samples (i.e. operation 200 may determine to implement a timelapse conversion based on a variety of conditions that include but are not limited to when the input video is still too long after the trimming and point-of-interest selection process (e.g., more than 6 seconds long) and/or the scene content within the input video as described in fig. 2 paragraph 58)); and generating the output video media units comprises omitting the sample and generating the output video media units so that the output video media units do not include the sample (see ¶s 55-57 for generating the output video media units comprises omitting the sample and generating the output video media units so that the output video media units do not include the sample (i.e. to perform a timelapse, operation 200 may move to step 215 and subsample the frames and subsequently play the frames at a higher frame rate, for example, operation 200 may initially have about a 60 second video at 30 frames per second (fps), to generate about a 5 second AutoLoop, operation 200 may compress the input video using a necessary factor of about 12 by subsampling frames from the input video at 2.5 fps to get 150 frames in about 60 seconds, afterwards, operation 200 may play the subsampled frames at 30 fps to get a 5 second time lapse as described in fig. 2 paragraph 58))
Re claim 3, Bradley as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein: the first sequence of video media units comprises a sequence of samples (see ¶ 52 for the first sequence of video media units comprises a sequence of samples (i.e. electronic device 105 obtains an input video and/or multiple images (e.g., a series and/or sequence of images), collectively referred to as an “input video” at step 205 as shown in fig. 2)); the metadata specifies a plurality of operations to skip associated samples of the sequence of samples (see ¶s 55-57 for the metadata specifies a plurality of operations to skip associated samples of the sequence of samples (i.e. operation 200 may determine to implement a timelapse conversion based on a variety of conditions that include but are not limited to when the input video is still too long after the trimming and point-of-interest selection process (e.g., more than 6 seconds long) and/or the scene content within the input video as described in fig. 2 paragraph 58)); and generating the output video media units comprises omitting the samples and generating the output video media units so that the output video media units do not include the samples (see ¶s 55-57 for generating the output video media units comprises omitting the samples and generating the output video media units so that the output video media units do not include the samples (i.e. to perform a timelapse, operation 200 may move to step 215 and subsample the frames and subsequently play the frames at a higher frame rate, for example, operation 200 may initially have about a 60 second video at 30 frames per second (fps), to generate about a 5 second AutoLoop, operation 200 may compress the input video using a necessary factor of about 12 by subsampling frames from the input video at 2.5 fps to get 150 frames in about 60 seconds, afterwards, operation 200 may play the subsampled frames at 30 fps to get a 5 second time lapse as described in fig. 2 paragraph 58))
Re claim 4, Bradley as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein each of the operations is associated with one sample (see ¶s 55-57 for each of the operations is associated with one sample (i.e. operation 200 may move to step 215 and subsample the frames and subsequently play the frames at a higher frame rate, for example, operation 200 may initially have about a 60 second video at 30 frames per second (fps), to generate about a 5 second AutoLoop, operation 200 may compress the input video using a necessary factor of about 12 by subsampling frames from the input video at 2.5 fps to get 150 frames in about 60 seconds, afterwards, operation 200 may play the subsampled frames at 30 fps to get a 5 second time lapse as described in fig. 2 paragraph 58))
Re claim 5, Bradley as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein: each video media unit of the first sequence of video media units comprises an associated media time of a media timeline of the first sequence of video media units (see ¶ 156 for each video media unit of the first sequence of video media units comprises an associated media time of a media timeline of the first sequence of video media units (i.e. AV Composition 1602 represents the actual media timeline and is made up of tracks that represent audio, video, and/or other types of data or media as shown in fig. 16)); the metadata specifies an operation to shift the media timeline by a specified number of time units (see ¶ 156 for the metadata specifies an operation to shift the media timeline by a specified number of time units (i.e. The AV Composition's 1602 primary video track 1610A may be composed of a number of time ranges, where each time range corresponds to a frame instruction in the video recipe, to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, retiming the frames and setting each time-range for the video tracks 1610 to correspond to a frame instruction allows for a relatively higher granular representation for real-time playback as described in fig. 16 paragraph 158)); and generating the output video media units comprises shifting the media time associated with each video media unit by the specified number of time units and generating the output video media units so that the output video media units comprise a shifted media timeline (see ¶ 157 generating the output video media units comprises shifting the media time associated with each video media unit by the specified number of time units and generating the output video media units so that the output video media units comprise a shifted media timeline (i.e. AV Composition 1602 represents the actual media timeline and is made up of tracks that represent audio, video, and/or other types of data or media as described in fig. 16 paragraph 156, furthermore, the AV Composition's 1602 primary video track 1610A may be composed of a number of time ranges, where each time range corresponds to a frame instruction in the video recipe, when setting up the AV Composition 1602, the audio/video media framework 1600 may loop over the frame instructions within the media asset 1618 and for each frame instruction insert a time-range in the primary video track 1610A at the specified presentation output time as described in fig. 16 paragraph 158). Also, see paragraphs 159-161)
Re claim 8, Bradley as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein: the first track is an input track, and the first media data of the first track comprises a plurality of samples (see ¶s 156-157 for the first track is an input track, and the first media data of the first track comprises a plurality of samples (i.e. video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158)); and the second track comprises a derived track, and the metadata specifies the re-timing derivation operation for a sample of the plurality of samples of the input track (see ¶s 156, 158 for the second track comprises a derived track (i.e. video track 1610B as described in fig. 16 paragraph 159), and the metadata specifies the re-timing derivation operation for a sample of the plurality of samples of the input track (i.e. to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159)); and generating the output video media units comprises generating output video media samples for an output track (see ¶s 156-157 for generating the output video media units comprises generating output video media samples for an output track (i.e. when setting up the AV Composition 1602, the audio/video media framework 1600 may loop over the frame instructions within the media asset 1618 and for each frame instruction insert a time-range in the primary video track 1610A at the specified presentation output time as described in fig. 16 paragraph 158). Also, see paragraphs 159-160)
Re claim 9, Bradley discloses an apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to perform: accessing multimedia data comprising a hierarchical track structure comprising at least (see ¶s 157-158 for accessing multimedia data comprising a hierarchical track structure as shown in fig. 16. It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16): a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units (see ¶s 156-157 for a first track at a first level of the hierarchical track structure comprising first media data (i.e. video track 1610A as described in fig. 16 paragraph 158), wherein the first media data (i.e. video track 1610A as described in fig. 16 paragraph 158) comprises a first sequence of video media units (i.e. video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); and a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a re-timing derivation operation (see ¶s 156, 158 for a second track at a second level in the hierarchical track structure that is different than the first level of the first track (i.e. video track 1610B as described in fig. 16 paragraph 159), the second track (i.e. video track 1610B as described in fig. 16 paragraph 159) comprising metadata specifying a re-timing derivation operation (i.e. to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); and generating output video media units according to the second track, comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both (see ¶s 156-157 for generating output video media units according to the second track (i.e. video track 1610B as described in fig. 16 paragraph 159), comprising performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both. First, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as described in fig. 16 paragraph 158. Second, when normalizing the time-ranges, the audio/video media framework 1600 may perform blending operations to achieve the constant frame rate, because frame 17 of the media asset 1618 is relatively longer, frames 16 and 17 may be blended together to enforce the constant frame rate as described in fig. 16 paragraph 159. Also, see paragraphs 160-161. Thus, removing one or more video media units (i.e. AV composition 1602 as shown in fig. 16) associated with the re-timing derivation operation and/or shifting timing information (i.e. a number of time ranges) of the first sequence of video media units (i.e. AV composition 1602 as shown in fig. 16) as described in paragraphs 158-159)
Re claim 10, Bradley as discussed in claim 2 above discloses all the claimed limitations of claim 10.
Re claim 11, Bradley as discussed in claim 3 above discloses all the claimed limitations of claim 11.
Re claim 12, Bradley as discussed in claim 4 above discloses all the claimed limitations of claim 12.
Re claim 13, Bradley as discussed in claim 5 above discloses all the claimed limitations of claim 13.
Re claim 16, Bradley as discussed in claim 8 above discloses all the claimed limitations of claim 16.
Re claim 17, Bradley discloses an apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to perform: encoding multimedia data (see ¶ 58 for encoding multimedia data (i.e. operation 200 may compress the input video using a necessary factor of about 12 by subsampling frames from the input video at 2.5 fps to get 150 frames in about 60 seconds as shown in fig. 2)) comprising a hierarchical track structure comprising at least (see ¶s 157-158 for a hierarchical track structure as shown in fig. 16. It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16): a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of video media units (see ¶s 156-157 for a first track at a first level of the hierarchical track structure comprising first media data (i.e. video track 1610A as described in fig. 16 paragraph 158), wherein the first media data (i.e. video track 1610A as described in fig. 16 paragraph 158) comprises a first sequence of video media units (i.e. video track 1610A includes a sequence of video frames as described in fig. 16 paragraph 158). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16); and a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a re-timing derivation operation (see ¶s 156, 158 for a second track at a second level in the hierarchical track structure that is different than the first level of the first track (i.e. video track 1610B as described in fig. 16 paragraph 159), the second track (i.e. video track 1610B as described in fig. 16 paragraph 159) comprising metadata specifying a re-timing derivation operation (i.e. to perform frame retiming, the time-ranges may be normalized to achieve a constant frame rate, the audio/video media framework 1600 may insert another time range into a secondary video track 1610B as described in fig. 16 paragraph 159). It should be noted that the AV composition 1602 showing video track 1610A, video track 1610B, audio track 1612A, audio track 1612B represents a hierarchical track structure as shown in fig. 16), such that output video media units can be generated according to the second track by performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both (see ¶s 156-157 for output video media units can be generated according to the second track (i.e. video track 1610B as described in fig. 16 paragraph 159) by performing the re-timing derivation operation on the first sequence of video media units to modify a timing of the first sequence of video media units by (a) removing one or more video media units associated with the re-timing derivation operation, (b) shifting timing information of the first sequence of video media units, or both. First, the audio/video media framework 1600 may retime the frames of the media asset 1618 to smooth out any non-uniform timing rates in order to properly playback the media asset 1618 in real-time as described in fig. 16 paragraph 158. Second, when normalizing the time-ranges, the audio/video media framework 1600 may perform blending operations to achieve the constant frame rate, because frame 17 of the media asset 1618 is relatively longer, frames 16 and 17 may be blended together to enforce the constant frame rate as described in fig. 16 paragraph 159. Also, see paragraphs 160-161. Thus, removing one or more video media units (i.e. AV composition 1602 as shown in fig. 16) associated with the re-timing derivation operation and/or shifting timing information (i.e. a number of time ranges) of the first sequence of video media units (i.e. AV composition 1602 as shown in fig. 16) as described in paragraphs 158-159)
Re claim 18, Bradley as discussed in claim 2 above discloses all the claimed limitations of claim 18.
Re claim 19, Bradley as discussed in claim 3 above discloses all the claimed limitations of claim 19.
Re claim 20, Bradley as discussed in claim 4 above discloses all the claimed limitations of claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/11/2022
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484